NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

FRANCES RUIZ, as Personal       )
Representative of Estate of LUIS RUIZ,
                                )
deceased,                       )
                                )
         Appellant,             )
                                )
v.                              )             Case No. 2D17-301
                                )
TEVA PHARMACEUTICAL INDUSTRIES, )
LTD.,                           )
         Appellee.              )
                                         )

Opinion filed April 11, 2018.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

George A. Vaka, Nancy A. Lauten of
Vaka Law Group, P.L., Tampa; and Karen
E. Terry and Pablo Perhacs of Searcy
Denney Scarola Barnhart & Shipley,
P.A., West Palm Beach, for Appellant.

Joseph H. Lang, Jr., Edward W.
Gerecke, and David J. Walz of Carlton
Fields Jorden Burt, P.A., Tampa; and
Glenn S. Kerner and Nilda M. Isidro of
Goodwin Procter LLP, New York, New
York; and William M. Jay and Jaime A.
Santos of Goodwin Procter LLP,
Washington, D.C., for Appellee.
PER CURIAM.


          Affirmed.


CASANUEVA, KELLY, and CRENSHAW, JJ., Concur.




                                  -2-